Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/10/2021 has been entered.

Priority
This application claims benefit of 62/543,412 (filed 8/10/2017).

Election/Restrictions
Applicant’s election with traverse of Group I and species of living particles (type A) and mixed splay-bend regions (type B) in the reply filed on 6/9/2020 is acknowledged. Claims 3 and 14-16 were previously withdrawn for examination because they draw to nonelected species, since the elected species is found allowable, therefore claims drawn to non-elected species that requiring all the limitations of the allowable claim is rejoined for examination, which is subsequently found allowable. 
Claims 1-17 and 21-23 are under examination. 

The following is an examiner’s statement of reasons for allowance: The closest prior art, Finnemeyer (2015) teach a method of providing liquid crystal device without teaching/suggesting controlling flow of self-propelled particles by generating a spatially-distorted pattern by irradiation as claimed in claim 1, and it is not obvious to generating a spatially-distorted pattern because Finnemeyer only teaches photoalignment layers (page 3, Fig. 4), thus, none of the references . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1-17 and 21-23 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653